U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-52472 CRC CRYSTAL RESEARCH CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 86-0728263 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4952 East Encanto Street, Mesa, Arizona 85205 (Address of Principal Executive Offices) (480) 452-3301 (Issuer's telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x; No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o; No o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o; No x The number of issuer’s shares of Common Stock outstanding as of November 23, 2009 was 17,236,870 shares of its Common Stock, $0.001 par value. 1 CRC Crystal Research Corporation FORM 10-Q REPORT INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2009 and December31, 2008 3 Consolidated Income Statements for the Three and Nine Months Ended September 30, 2009 and 2008 4 Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2009 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operation 12 Item 4.Controls and Procedures 15 PART II.OTHER INFORMATION 17 Item 1.Legal Proceedings 17 Item 2.Changes in Securities 17 Item 3.Defaults on Senior Securities 17 Item 4.Submission of Matters to a Vote of Security Holders 17 Item 5.Other Information 17 Item 6.Exhibits and Reports on Form 8-K 17 Signatures 18 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CRC Crystal Research Corporation CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December31, ASSETS Current assets: Cash $ $ Accounts receivable, net - Inventory - Other current assets - Total current assets Equipment, net of accumulated depreciation of $349 and $0 - Other long-term assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable & accrued liabilities $ $ Accounts payable & accrued liabilities – related party Short-term debt - Advances from shareholders Total current liabilities Stockholders' deficit Preferred stock,par value $0.001, 50,000,000 shares authorized none issued or outstanding - - Common stock, par value $0.001 450,000,000 shares authorized, 16,886,870 and 13,370,270 issued and outstanding Paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these statements. 3 CRC Crystal Research Corporation CONSOLIDATED INCOME STATEMENTS
